                                                                                 DISTRICT OF OREGON
                                                                                      FILED
                                                                                      May 30, 2019
                                                                              Clerk, U.S. Bankruptcy Court



  Below is an order of the court.




                                                              _______________________________________
                                                                         DAVID W. HERCHER
                                                                        U.S. Bankruptcy Judge




                              UNITED STATES BANKRUPTCY COURT

                               FOR THE DISTRICT OF OREGON

In re                                                    Case No. 19-31886-dwh11

Vahan M. Dinahanian, Jr.,                                ORDER SCHEDULING CASE-
                                                         MANAGEMENT CONFERENCE
                           Debtor.



        Pursuant to 11 U.S.C. § 105(a), the court directs the debtor-in-possession and its attorney

to appear in court for a case-management conference as follows:

                  DATE:           June 18, 2019

                  TIME:           2:30 p.m.

                  LOCATION: Courtroom No. 3
                            U.S. Bankruptcy Court
                            1001 SW Fifth Ave., 7th Fl.
                            Portland, OR

        Persons or entities other than the debtor may attend in person or via telephone, but they

are not required to do so. To participate via telephone, dial the toll-free call number (888) 684-

8852 and enter the access code 5870400 followed by the “#” key.


Page 1 – ORDER SCHEDULING CASE-MANAGEMENT CONFERENCE

                      Case 19-31886-dwh11          Doc 16     Filed 05/30/19
       The purpose of the conference is to expedite the chapter 11 case by establishing early and

continuing control, to discourage wasteful litigation activities, and to facilitate settlement of

disputed matters.

       Typically, matters for discussion at the conference include the following:

       (1) Motions for extension of time to assume or reject leases;

       (2) Motions for relief from the automatic stay;

       (3) Adequate protection;

       (4) Operation of the debtor’s business;

       (5) Preview of the chapter 11 plan (e.g., liquidation or workout, funding, timing of filing

disclosure statement and plan, including requests to shorten or extend the exclusivity period, and

estimated administrative expenses);

       (7) Feasibility;

       (8) Applications for employment of professionals and anticipated budgets for

professionals employed by the debtor, committees, oversecured creditors, and others who may

expect to be paid from the estate;

       (9) Whether the debtor has filed all prepetition tax returns and, if not, when the returns

will be filed; and

       (10) The contents of a further scheduling and case-management order to follow as a result

of the conference.

       Secured creditors, lien creditors, and others contemplating filing motions for relief from

stay should be aware that many of the issues typically addressed in those motions are likely to

arise at the scheduling and case-management conference. Secured creditors may prefer to refrain




Page 2 – ORDER SCHEDULING CASE-MANAGEMENT CONFERENCE

                      Case 19-31886-dwh11           Doc 16     Filed 05/30/19
from filing these motions until after the conference.

       To ensure sufficient information for a meaningful discussion of the management of the

case, therefore, the court

       ORDERS and gives NOTICE of the following:

       1. To the extent not previously filed pursuant to 11 U.S.C. § 1116(1), by June 11, 2019,

the debtor must file the following items and serve them on the United States trustee, the

creditor’s committee, if any, and any parties requesting special notice:

                   (a) A cash-flow analysis, prepared on a weekly basis, for the 120-

          day period beginning on the conference date.

                   (b) Historical financial information for the three calendar years

          preceding the year in which the petition was filed, plus the period through

          the conference date. If there is seasonal variation in the debtor’s income and

          expenses, the historical financial information must include monthly recaps

          of income and expenses.

                   (c) A statement of income and expenses since the date of filing of

          the petition indicating the amount of paid and unpaid expenses.

                   (d) A monthly budget showing expected costs of professional

          services during the chapter 11 case.

       2. Any party who believes that the estate will be liable for its attorney fees,

other professional fees, or costs must file a monthly budget indicating the projected

fees the party expects the estate to pay.

                                                   ###
cc:           All creditors




Page 3 – ORDER SCHEDULING CASE-MANAGEMENT CONFERENCE

                      Case 19-31886-dwh11         Doc 16     Filed 05/30/19
